

MASTER SECURITIES AMENDMENT AGREEMENT
 


 
This MASTER SECURITIES AMENDMENT AGREEMENT (this “Amendment Agreement”),
effective as of May 17, 2007 (the “Effective Date”), supplements and amends the
transaction documents (collectively, the “Transaction Documents”) executed and
delivered in connection with the private placement (the “October 2006 Private
Placement”) by Radial Energy Inc., a Nevada corporation (the “Company”), of its
secured convertible debentures and common stock purchase warrants to Cornell
Capital Partners, LP (the “Buyer”), which securities were issued pursuant to the
Securities Purchase Agreement dated October 2, 2006 by and between the Company
and the Buyer (the “Purchase Agreement”). The Transaction Documents are
supplemented, modified, and amended as set forth in this Amendment Agreement.
Capitalized terms used and not defined in this Amendment Agreement shall have
the respective meanings set forth in the Purchase Agreement.
 
RECITALS


1.
The Company and the Buyer are parties to the Purchase Agreement, pursuant to
which the Company has issued and sold to the Buyer secured convertible
debentures in the aggregate principal amount of $3,500,000 (the “Outstanding
Debentures”) and warrants to purchase an aggregate of 8,166,667 shares of the
Company’s common stock (the “Outstanding Warrants”).

   

2.
In connection with the Purchase Agreement, the Company and the Buyer entered
into an Investor Registration Rights Agreement, dated as of October 2, 2006 (the
“Registration Rights Agreement”), pursuant to which the Company agreed to
undertake certain registration obligations to the Buyer.

   

3.
In connection with the Purchase Agreement, the Company entered into the Security
Agreement dated October 2, 2006 with the Buyer (the “Security Agreement”),
pursuant to which the Company granted a security interest in the Company
property identified therein to secure the obligations of the Company to the
Buyer in respect of the Convertible Debentures.

   

4.
In connection with the Purchase Agreement, certain shareholders of the Company
(each, a “Pledgor,” and collectively, the “Pledgors”) entered into the Pledge
and Escrow Agreement (the “Pledge and Escrow Agreement”) dated October 2, 2006
in favor of Cornell Capital Partners, LP, in its capacity as collateral agent
for the Buyer (the “Collateral Agent”), pursuant to which the Pledgors granted a
security interest in the Pledged Shares to secure the obligations of the Company
to the Buyer in respect of the Convertible Debentures.

   

5.
In connection with the Purchase Agreement, each of the Company’s officers and
directors executed a lock-up agreement (the “Lock-Up Agreements”).

 

--------------------------------------------------------------------------------


 
NOW, THEREFORE, in consideration of the foregoing Recitals and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the undersigned parties to this Amendment Agreement, including the
Company and the Buyer, agree as follows:
 


1.  Outstanding Debentures. Subject to the terms hereof, the Company and the
Buyer agree that the Company shall redeem all of the amounts outstanding under
each of the Outstanding Debentures by paying the Buyer, who is also the holder
of the Outstanding Debentures, in respect of each Outstanding Debenture, an
amount equal to the principal amount of the Outstanding Debenture plus the
redemption premium as set forth below (the “Redemption Premium”), and accrued
interest (collectively referred to as the “Redemption Amount”). The Redemption
Premium shall be eighteen percent (18%) of the principal amount being redeemed.

     

 
1.1
The Redemption Amount shall be paid on or within ninety (90) days of the date of
this Agreement.

     

 
1.2
As a condition to the Company’s payment of the Redemption Amount, the Buyer
shall have surrendered each of the originally executed Outstanding Debentures to
the Company for cancellation.

     

 
1.3
The provisions of this Section 1 shall supersede any provisions in the
Outstanding Debenture that addresses the same topic.

     

2.  Outstanding Warrants. The Company and the Buyer agree that the Outstanding
Warrants previously issued by the Company to the Buyer pursuant to the Purchase
Agreement shall continue to be in full force and effect.

   

3.  Securities Purchase Agreement. The Company and the Buyer agree that,
effective as of the date of this Amendment Agreement, the Purchase Agreement
shall be terminated and no longer have any force or effect. For the sake of
clarity and for avoidance of any doubt, the Company and the Buyer agree that the
Company shall have no further obligation to issue to the Buyer, and the Buyer
shall have no further obligation to purchase from the Company, a Convertible
Debenture in the principal amount of $1,500,000, and the Company shall have no
further obligation to issue to the Buyer the D Warrants.

   

4.  Registration Rights. Subject to the terms hereof, the Company and the Buyer
agree that, effective as of the date of this Amendment Agreement, the
Registration Rights Agreement shall be terminated and no longer have any force
or effect.

     

 
4.1.
As a condition to the termination of the Registration Rights Agreement, the
Company hereby agrees to undertake the registration obligations to the Buyer as
set forth in this subsection 4.1 in respect of the shares underlying the
Outstanding Warrants. If the Company shall determine to register any of its
securities either for its own account or the account of a security holder or
holders, other than a registration relating solely to employee benefit plans, a
registration relating to the offer and sale of debt securities, a registration
relating to a corporate reorganization or other Rule 145 transaction, or a
registration on any registration form that does not permit secondary sales, the
Company will:

 
2

--------------------------------------------------------------------------------


 

 
(a)
promptly give written notice of the proposed registration to the Buyer; and

     

 
(b)
use its best efforts to include in such registration (and any related
qualification under blue sky laws or other compliance) all of the shares of the
Company’s common stock underlying the Outstanding Warrants.

     

 
4.2.
The Buyer hereby acknowledges that the Company had informed the Buyer of its
intention to withdraw its registration statement on Form SB filed with the
Securities and Exchange Commission (the “SEC”) on November 1, 2006 and amended
on February 21, 2007, registration no. 333-138351 (the “Registration
Statement”). The Buyer further acknowledges that it agreed to such withdrawal,
pursuant to which agreement the Company filed an application to withdraw the
Registration Statement with the SEC on March 7, 2007.

     

 
4.3.
The Buyer hereby agrees and acknowledges that the Company has no obligations
whatsoever to the Buyer in respect of the Liquidated Damages set forth in the
Registration Rights Agreement and has not otherwise breached the agreement, and,
to the extent the Company may have incurred any obligations to the Buyer in
respect of such Liquidated Damages or has otherwise breached the agreement, the
Buyer hereby waives any such obligations or breaches.

     

5.  Security Agreement. The Company and the Buyer agree that, effective as of
the date of this Amendment Agreement, the Security Agreement shall be terminated
and no longer have any force or effect.

     

 
5.1.
In connection with the termination of the Security Agreement, the Buyer hereby
releases any and all security interests granted by the Company in favor of the
Buyer set forth in the Security Agreement, effective upon execution of this
Amendment Agreement. The Buyer hereby acknowledges that, effect upon the
execution of this Amendment Agreement, all rights of the Buyer in the Pledged
Property shall be terminated.

     

 
5.2.
The Buyer represents and warrants to the Company that, on or prior to the date
of this Amendment Agreement, the Buyer has filed a form UCC-3 or such other
forms as may be required to release fully the Buyer’s interests in the Pledged
Property as detailed in the Security Agreement. The Buyer shall deliver to the
Company such documents as the Company shall reasonably request to evidence such
termination.

     

 
5.3.
The Buyer shall execute and deliver all such other certificates, instruments and
documents, as the Company may reasonably request in order to effect the release
of the security interest in the Pledged Property as set forth in the Security
Agreement.

 
3

--------------------------------------------------------------------------------


 
6.  Pledge and Escrow Agreement. The Collateral Agent (who is also the Buyer)
hereby agrees that, effective as of the date of this Amendment Agreement, the
Pledge and Escrow Agreement shall be terminated and no longer have any force or
effect.

     

 
6.1.
In connection with the termination of the Pledge and Escrow Agreement, the
Collateral Agent hereby releases any and all security interests granted by each
of the Pledgors as security for the Obligations set forth in the Security
Agreement, effective upon execution of this Amendment Agreement. The Collateral
Agent hereby acknowledges that, effective upon the execution of this Amendment
Agreement, all rights of the Collateral Agent in the Pledged Shares shall be
terminated.

     

 
6.2.
The parties agree that an executed copy of this Amendment Agreement shall
constitute instructions to the Escrow Agent to return to each Pledgor the
Pledged Materials with respect to each Pledgor’s Pledged Shares, which materials
include without limitation the stock certificates made out in favor of the
Pledgor representing the Pledged Shares, together with duly executed stock
powers or other transfer documents with medallion bank guarantees and executed
in blank by each Pledgor.

     

 
6.3.
Promptly upon execution of this Amendment Agreement, the Escrow Agent shall
return to each Pledgor the Pledged Materials.

     

 
6.4.
The Collateral Agent shall execute and deliver all such other certificates,
instruments and documents, as the Company may reasonably request in order to
effect the release of the security interest in the Pledged Shares as set forth
in the Pledge and Escrow Agreement.

   

7.  Irrevocable Transfer Agent Instructions. Subject to the terms hereof, the
Company, David Gonzales, Esq. (acting as the Escrow Agent), and Transfer Online
(the “Transfer Agent”) agree that the Irrevocable Transfer Agent Instructions
dated October 2, 2006 (the “Prior Instructions”) in connection with the October
2006 Private Placement shall be amended to reflect the terms of this Amendment
Agreement as set forth herein, effective upon the execution of this Amendment
Agreement.

   

 
7.1.
All references in the Prior Instructions to the Debentures and the Conversion
Shares, and all provisions and agreements in the Prior Instructions related to
such securities, are hereby deleted such that the Prior Instructions, as amended
by this Amendment Agreement, shall be applicable only with respect to the
Outstanding Warrants and the shares of the Company’s common stock underlying the
Outstanding Warrants. Since the Company is no longer obligated to issue to the
Buyer the D Warrants, the definition of the Warrant Shares is hereby amended to
mean “Up to 8,166,667 shares of Common Stock to be issued to the Buyer upon
exercise of the Warrants.”

     

 
7.2.
The Buyer hereby agrees to and acknowledges the modifications to the Prior
Instructions as set forth herein.

     

 
4

--------------------------------------------------------------------------------


 
8.  Lock-Up Agreements. The Company and the Buyer agree that, effective as of
the date of this Amendment Agreement, the Lock-Up Agreements shall be terminated
and no longer have any force or effect.

   

9.  Miscellaneous.

   

 
9.1.
Amendments; Waivers. No provision of this Amendment Agreement may be waived or
amended except in a written instrument signed, in the case of an amendment, by
the parties hereto as set forth on the signature pages hereto, in the case of a
waiver, by the party against whom enforcement of any such waiver is sought. No
waiver of any default with respect to any provision, condition or requirement of
this Amendment Agreement shall be deemed to be a continuing waiver in the future
or a waiver of any subsequent default or a waiver of any other provision,
condition or requirement hereof, nor shall any delay or omission of either party
to exercise any right hereunder in any manner impair the exercise of any such
right.

     

 
9.2.
Amendment Controls. If any topic is addressed both in the a Transaction Document
(or any document related thereto) and in this Amendment Agreement, this
Amendment Agreement shall control.

     

 
9.3.
Construction. The headings herein are for convenience only, do not constitute a
part of this Amendment Agreement and shall not be deemed to limit or affect any
of the provisions hereof. The language used in this Amendment Agreement will be
deemed to be the language chosen by the parties to express their mutual intent,
and no rules of strict construction will be applied against any party.

     

 
9.4.
Governing Law. This Amendment shall be governed by and interpreted in accordance
with the laws of the State of New Jersey without regard to the principles of
conflict of laws. The parties further agree that any action between them shall
be heard in Hudson County, New Jersey, and expressly consent to the jurisdiction
and venue of the Superior Court of New Jersey, sitting in Hudson County and the
United States District Court for the District of New Jersey sitting in Newark,
New Jersey for the adjudication of any civil action asserted pursuant to this
Section 9.4.

     

 
9.5.
Execution. This Amendment Agreement may be executed in two or more counterparts,
all of which when taken together shall be considered one and the same document
and shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart.


 
5

--------------------------------------------------------------------------------


 
 
 
 
9.6.
Severability. If any provision of this Amendment Agreement is held to be invalid
or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Amendment Agreement shall not in any way
be affected or impaired thereby and the parties will attempt to agree upon a
valid and enforceable provision that is a reasonable substitute therefor, and
upon so agreeing, shall incorporate such substitute provision in this Amendment
Agreement.

 
(Signature Page Follows)
 
6

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Amendment Agreement to
be duly executed by their respective authorized signatories as of the date first
indicated above.
 
RADIAL ENERGY INC.
 
By:_/s/ G. Leigh Lyons________________________________
  Name: G. Leigh Lyons
  Title: President



CORNELL CAPITAL PARTNERS, LP
 
By:_/s/ Mark Angelo_________________________________
  Name: Mark Angelo
  Title: President



With respect to the Pledge and Escrow Agreement only:


DAVID GONZALEZ, ESQ., as escrow agent


/s/ David Gonzales_______________________________________
David Gonzales, Esq.


With respect to the Irrevocable Transfer Agent Instructions only:


DAVID GONZALEZ, ESQ., as escrow agent


/s/ David Gonzales_______________________________________
David Gonzales, Esq.
 
TRANSFER ONLINE

By: /s/ Bryan Cochran_____________________________________
  Name: Bryan Cochran
  Title: Officer
 
7

--------------------------------------------------------------------------------

